Case 1:21-cv-00070-CG-N Document 3 Filed 03/16/21 Page 1 of 2          PageID #: 11




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

TARA ROBINSON,                             )
BOP # 17667-003,                           )
                                           )
       Petitioner,                         )
                                           )
vs.                                        )   CIVIL ACTION NO. 21-070-CG-N
                                           )
WARDEN, FCI ALICEVILLE,                    )
ALICEVILLE, ALABAMA,                       )
                                           )
       Respondent.                         )

                                      ORDER

      After due and proper consideration of the issues raised, and there having

been no objections filed, the Report and Recommendation of the Magistrate Judge

(Doc. 2) made under 28 U.S.C. § 636(b)(1)(B)-(C), Rule 8(b) of the Rules Governing §

2254 Cases in the United States District Courts, and S.D. Ala. GenLR 72(a)(2)(R),

and dated February 18, 2021, is ADOPTED as the opinion of this Court.

      Accordingly, it is ORDERED that Petitioner Tara Robinson’s petition for a

writ of habeas corpus under 28 U.S.C. § 2241 (Doc. 1) is DISMISSED without

prejudice for lack of subject-matter jurisdiction. The Court also certifies that any

appeal by Robinson of the dismissal of the present habeas petition would be without

merit and therefore not taken in good faith. Thus, Robinson is not entitled to

proceed in forma pauperis on appeal of this judgment.
Case 1:21-cv-00070-CG-N Document 3 Filed 03/16/21 Page 2 of 2        PageID #: 12




      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 16th day of March, 2021.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE




                                        2
